Citation Nr: 0002186	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  00-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to a higher initial rating for gastric ulcers, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.  A Board of Veterans' Appeals (Board) 
decision in November 1992 denied service connection for a 
gastrointestinal disorder, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  The Court vacated and remanded the 
Board's decision for further development.  The Board remanded 
the case to the RO in March 1998.  The RO granted service 
connection for gastric ulcers in an August 1999 rating 
decision, assigning a 20 percent disability rating under 
Diagnostic Code 7304.  The RO then issued a supplemental 
statement of the case (SSOC) addressing both the issue of 
service connection and the criteria for rating gastric 
ulcers.  The veteran responded in December 1999 that he was 
not satisfied with the 20 percent rating.  The RO returned 
the case to the Board in January 2000.


REMAND

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991).  In this case, the veteran's December 1999 
letter to the RO satisfies the requirement of a notice of 
disagreement with the 20 percent rating assigned in the 
August 1999 rating decision.  The September 1999 SSOC 
satisfies the requirement of a statement of the case, 
although it was issued prior to receipt of the notice of 
disagreement, and specified "[s]ervice connection for 
gastric ulcers" as the only issue.  No substantive appeal 
has been received.  The veteran was likely misled by the 
SSOC's cover letter which indicated the case would be 
forwarded to the Board if no further response was received, 
and that none was necessary if the substantive appeal 
addressed the issues included in the SSOC.  

The veteran's appeal for service connection for a 
gastrointestinal disorder has been satisfied, and his 
disagreement with the rating assigned initiates a new appeal 
on a new issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The case is REMANDED to the RO for the following 
action:

The RO should inform the veteran that he 
needs to submit a substantive appeal 
before the Board may consider his claim.  
The substantive appeal must be received 
on or before September 14, 2000, one year 
after the date of notification of the 
rating decision appealed.  The appellant 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Additional 
evidence, if submitted, must be addressed 
in a SSOC.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


